Case 1:19-cv-01006-MKB-SMG Document 7 Filed 02/20/19 Page 1 of 3 PageID #: 17




                                                             19cv1006




   2/20/2019                                  /s/Priscilla Bowens
Case 1:19-cv-01006-MKB-SMG Document 7 Filed 02/20/19 Page 2 of 3 PageID #: 18




                                                         19cv1006




     2/20/2019                                /s/Priscilla Bowens
Case 1:19-cv-01006-MKB-SMG Document 7 Filed 02/20/19 Page 3 of 3 PageID #: 19




                                                              19cv1006




    2/20/2019                                 /s/Priscilla Bowens
